 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   MIGUEL ANGEL MORALES,                              Case No. 1:14-cv-01717-LJO-SAB

12                  Plaintiff,                          ORDER CONTINUING HEARING ON
                                                        DEFENDANTS’ MOTION TO DISMISS TO
13          v.                                          JULY 31, 2019

14   GOVERNOR EDMUND G. BROWN, JR., et
     al.,
15
                    Defendants.
16

17

18          Currently a motion to dismiss is set to be heard in this matter on June 18, 2019. Several

19 related motions set for the same day have been continued at the stipulation of the parties to July
20 31, 2019.     For judicial economy in considering these related motions, IT IS HEREBY

21 ORDERED that the hearing set for June 18, 2019, in this matter is CONTINUED to July 31,

22 2019, at 10:00 a.m. in Courtroom 9.

23
     IT IS SO ORDERED.
24

25 Dated:      May 20, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                    1
